— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered January 29, 1991, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620; People v Foster, 64 NY2d 1144, 1146, cert denied 474 US 857), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant, armed with a gun, forcibly took the complainant’s money and wristwatch at gunpoint. Thus, the evidence was legally sufficient to establish each element of the offense of robbery in the second degree (see, Penal Law § 160.10). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., O’Brien, Pizzuto and Santucci, JJ., concur.